Citation Nr: 0307998	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for fibrous dysplasia 
of the mastoid and zygomatic region.

2.  Entitlement to service connection for a herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1980.  By administrative decision dated in March 
1984, the veteran was determined to be ineligible for 
benefits from the Department of Veterans Affairs (VA) for the 
period from November 1, 1977 to September 16, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Washington, D.C.

The Board notes that the veteran has requested a motion for 
stay of the appeal because of an alleged clear and 
unmistakable error (CUE) in a January 1984 rating decision, 
which reflects the denial of a claim for service connection 
for nervousness and for chronic disease manifested by a 
muscle disease, possibly multiple sclerosis.  The Board 
denies the motion for reasons more fully explained under 
Analysis.  As the allegation of CUE is not properly before 
the Board, it is referred to the RO for disposition.
 

FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  Fibrous dysplasia of the mastoid and zygomatic region was 
not shown in service; evidence submitted in support of the 
claim does not establish a nexus between the current 
disability of fibrous dysplasia of the mastoid and zygomatic 
region and service.

4.  Herniated nucleus pulposus was not shown in service; 
evidence submitted in support of the claim does not establish 
a current disability of herniated nucleus pulposus.


CONCLUSIONS OF LAW

1.  Fibrous dysplasia of the mastoid and zygomatic region was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Herniated nucleus pulposus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the course of the 
current appeal.  Specifically, the Board finds that the May 
2001 and the October 2001 Statement of the Case (SSOC) 
specifically satisfies the requirement at § 5103A of VCAA in 
that it clearly notifies the veteran of the evidence 
necessary to substantiate his claim.  By letter dated in 
February 2001, the RO advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran indicated by letter 
dated in August 2002 that he desired that his appeal be 
considered on the evidence of record.  Presumably, this means 
that he has no further evidence to submit or for the VA to 
obtain.  Review of the file does not indicate any outstanding 
Federal records or private records that could substantiate 
his claim.  Since the RO has provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service medical records show the veteran underwent an 
enlistment physical examination in October 1974.  The 
clinical evaluation was normal and the veteran was found 
qualified for enlistment.

The veteran complained of probable trauma to his right leg in 
January 1976.  He reported that he had been told five years 
earlier that he had a pinched nerve in his back.  His 
symptoms were numbness, sharp constant pain from the calf 
moving up his leg.  After physical examination, the 
assessment was radicular pain right leg.  

In February 1976, the veteran presented with complaints of 
chronic low back pain with right leg sciatica.  X-ray of the 
lumbar spine was interpreted to show possible L5 
spondylolysis.  The veteran sought treatment for complaints 
of paresthesias and pain in the right leg.  The veteran 
complained of low back pain with occasional sciatica in March 
1977.  Following physical examination in the Orthopedic 
Clinic and X-rays, the assessment was mechanical low back 
pain-no evidence of true radiculopathy.  An orthopedic 
consultation was done in September 1977.  The impression was 
probable herniated nucleus pulposus versus symptomatic 
spondylolysis.  Neurosurgery consulted upon orthopedics' 
request.  The impression was herniated nucleus pulposus-
doubt tumor.  Neurology performed an electromyelogram (EMG), 
which was interpreted to be normal.  The impression was 
probable herniated nucleus pulposus.

In October 1977, the veteran was admitted for bed rest with 
complaints of chronic low back pain with a question of right 
leg sciatic pain and paresthesias.  X-rays of the cervical 
and lumbar spine were done and interpreted to be normal, as 
well as X-rays of the chest and skull.  A total myelogram to 
rule out a herniated nucleus pulposus was done and 
interpreted to show no definite abnormality.  A computerized 
axial tomogram scan (CT scan) was also done, which was 
interpreted to be within normal limits. The veteran also took 
the Minnesota Multiphasic Personality Test, which indicated 
that he should participate in tension release group therapy.  

An orthopedic consultation was done in March 1978 to assess 
complaints of right leg pain.  Following a physical 
examination and lumbar spine X-ray, the assessment was 
mechanical low back pain.

In August 1978, the veteran presented with complaints that 
his knees were buckling and he had migrating pains over the 
spine for approximately ten days, weak joints, and no 
appetite.  After review of past myelogram, EMG, and X-rays, 
and the completion of a physical examination, the impression 
was weakness and back pain of undetermined origin.  A 
psychiatric consultation was completed and the resulting 
impression was "doubt psychosomatic etiology."  The 
psychiatrist recommended low back pain protocol for 
evaluation and treatment.

In September 1978, the veteran was admitted after complaints 
of numbness of his right superior iliac crest and sensation 
of numbness and pain of the right lateral thigh.  During the 
course of an approximately 25-day stay, the veteran underwent 
a lumbar puncture, an EMG and nerve conduction velocity (NCV) 
test, a visualized evoked response (VER), a CT scan, and a 
total myelogram.  The final diagnosis was bilateral lower 
extremity weakness and pain, no neurological diagnosis.  X-
rays of his cervical, dorsal, and lumbar spine were 
interpreted to show no significant abnormality except for 
residual pantopaque in the cerebral and spinal subarachnoid 
space from a previous myelogram.

The veteran underwent an internal medicine consultation in 
January 1979 for assessment of his chronic low back pain 
complaints.  The examining physician's impression was that 
the veteran's complaints had been more than adequately 
evaluated without any objective evidence of organic disease.  
He concluded that the veteran had either a psychophysiologic 
illness or a disease in such an early stage that they were 
unable to characterize it.
 
The veteran underwent a VA compensation and pension (C&P) 
mental status examination and a neurology consultation in 
January 1984.  The veteran reported that he had been told 
that he had early multiple sclerosis during his first term of 
service.  He indicated that he had underwent numerous tests 
including spinal taps, myelograms, and CT scans; no diagnosis 
was made.  Following physical examination of the veteran, the 
examiner noted that there was only subjective pain in his 
joints.  There were no objective neurologic signs present.  

The veteran underwent a VA C&P physical examination in August 
1984.  He gave a history of developing numbness and tingling 
in the skin overlying his right hip downward into the 
anterolateral thigh in 1975.  The veteran stated that his 
knees began giving way a couple of weeks later.  His current 
symptoms included poor control of urinary function and 
impotence.  The veteran also complained of pain in the left 
knee, elbow and shoulder, and right shoulder with no 
precipitating factors.  A neurological examination was 
performed.  The examiner found no objective "evidences" of 
deficit and made no diagnosis.  A neuropsychiatric evaluation 
was also done, which culminated in a diagnosis of conversion 
disorder (the old classification listed this as 
psychophysiologic nervous system reaction or neurasthenia).

The veteran's wife submitted a statement dated in November 
1986.  She stated that she has known the veteran since 1981 
and has observed him having problems with his strength and 
coordination.  She stated that his grasp is extremely weak, 
primarily in his right hand, and his legs have given out.  
She further stated that she had seen him in extreme pain on 
several occasions, needing assistance to get up.

The veteran presented at Denver VA Medical Center (VAMC) in 
December 1986 with complaints of bilateral numbness of hands 
and feet for two to three months, which had worsened the 
preceding week.  The assessment was rule out multiple 
sclerosis.

The veteran was admitted to VAMC in January 1987 for 
approximately seven days.  His current complaints were 
multiple episodes of numbness in his right hand and/or his 
left lower extremity, and his feet coming out from under him.  
He also described decreased finger dexterity, increased 
tremulous, early morning fatigue, exercise intolerance, and 
emotionality.  He further disclosed occasional urinary 
incontinence.  Review of systems was negative.  Upon 
admission, it was felt that the only likely diagnosis was 
multiple sclerosis.  The veteran underwent a lumbar puncture 
that was within normal limits.  The veteran also underwent a 
"double-dose contrast" CT scan of the brain, which was 
interpreted to show no atrophy, but it did show significant 
bony changes in the right mastoid petrous area.  An audiogram 
was done, which showed abnormal hearing on the right side.  
The discharge diagnoses were as follows: (1) chronic 
mastoiditis with bony destruction and possible systemic 
neurologic sequella, (2) remote probability of multiple 
sclerosis, and (3) possible secondary gain issues.

The veteran followed up in the Neurology Clinic and underwent 
a MRI (magnetic resonance imaging) scan one to two weeks 
after his discharge in January, which was interpreted to be 
completely normal.  An outpatient progress note dated in 
March 1987 indicates that a diagnosis of multiple sclerosis 
was considered, but was not established.

Pursuant to an application for supplemental security income, 
the veteran underwent a physical examination by G.D., M.D. in 
April 1987.  After examining the veteran and reviewing his 
history, Dr. D. noted the findings on examination were fairly 
mild and consisted only of very mild misalignment of eyes on 
conjugate gaze and unusual incoordination and tremors, which 
appeared to be functional.  She concluded that the veteran's 
history was consistent with a diagnosis of multiple 
sclerosis; however, she felt that the diagnosis was in 
question.

In May 1987 the veteran was admitted to VAMC to undergo an 
exploratory right mastoidotomy.  

The veteran presented to J.A.J., M.D., Ph. D., in June 1987.  
Dr. J. reviewed the veteran's history and current complaints.  
After physical examination, Dr. J. concluded that the veteran 
had possible multiple sclerosis and appeared limited in his 
physical capacity to some degree.

The veteran sought treatment at the VAMC in September 1987.  
Triage notes indicate complaints of numbness in the right 
hip, sharp pain of body, blurred vision, and headaches.  
During the examination, the veteran reported complaints of 
shooting pains, weakness, confusion, difficulty walking, 
numbness in the left leg, and headaches behind his right ear.  
The assessment was factitious neurologic disorder.  A 
"neuro" consult was accomplished, which resulted in the 
impression, "patient without any objective abnormal 
neurologic findings, with variety of conflicting findings, 
highly suggestive of functional complaints."

The veteran presented to the VAMC in January 1988 with 
complaints of weakness in his left hand, arm, and legs, 
numbness in his left foot, pain and numbness in his thoracic 
and low lumbar spine.  Following physical examination, the 
impression was benign lesion of right temporal lobe.  

 M.P.C., M.D. examined the veteran in February 1988 pursuant 
to a social security disability determination.  The veteran 
reported that over the preceding year and a half, he 
developed continuous symptoms of weakness and numbness with 
hyperesthesia on the left side primarily, and weakness 
greater on the left side.  He disclosed mild bowel 
incontinence four to five times over the preceding month and 
some difficulty with sexual dysfunction.  He denied vertigo 
or optic neuritis.  He indicated some blurred vision but no 
definite diplopia.  He has a history of fibrous dysplasia, 
apparently intracranial on the right side.  After neurologic 
examination, the impression was possible multiple sclerosis, 
but no conclusive evidence, with a normal MRI and only 
slightly abnormal spinal fluid multiple sclerosis panel.  Dr. 
C. was unsure whether the fibrous dysplasia played a role in 
the veteran's problem.

The veteran followed up at the VAMC in May 1988, when he was 
seen in Neurology.  He reported that over the past few months 
he has developed left sided tremulousness and incoordination.  
He reported that symptoms worsened in the heat.  Following 
physical examination, the examiner indicated possible 
multiple sclerosis; however, rapid alternating movements, 
gait, and tremor "seem embellished at best."

The veteran was admitted to the VAMC in June 1988 with 
complaints of weakness, numbness, and low back pain.  He 
underwent a psychiatric consultation, but the examiner was 
unable to find a psychiatric diagnosis that would explain the 
veteran's neurologic symptoms.  The veteran underwent a 
lumbar puncture and was discharged on the third day with a 
diagnosis of possible multiple sclerosis.

The veteran presented to the VAMC in September 1988, 
complaining of problems with gait, muscle spasms at night, 
and hip pain.  The impression was neurologic syndrome of 
unclear etiology.  The examiner noted that the veteran did 
not fit the diagnosis of multiple sclerosis.  The veteran 
presented at the VAMC in December with complaints of severe 
pain and numbness on the right side of his head.  Examination 
showed right eye vision was blurred with pressure behind the 
right eye.  The assessment was alteration in neurological 
functioning.

The veteran underwent a VA C&P physical examination in July 
1998 for a claim for nonservice connected pension.  The 
veteran reported that he began having symptomatology of joint 
pain and his joints giving out around 1975.  He indicated 
that he went to sick call, but they could not find anything.  
He stated that there was an abnormal MRI in 1978, but 
multiple sclerosis was not diagnosed until 1996.  He 
indicated that while trying to rule out multiple sclerosis, 
fibrous dysplasia was confirmed.  He reported that his 
current symptoms included chronic joint pain.  The veteran 
walked with a slight limp on the left.  Physical examination 
showed tenderness over the right shoulder and posterior 
trapezius muscles.  Range of motion of the shoulder was 
decreased on the left and forward flexion, causing pain in 
the trapezius muscles.  There was no fixed deformity of the 
spinal column and no swelling or tenderness except over the 
thoracic area on the left with palpation.  Musculoskeletal 
examination was otherwise normal.  The veteran underwent a 
total body scan, which was interpreted to show focally 
increased isotopic activity in the right mastoid region and 
the right zygoma.  The examiner found the body scan results 
to be consistent with a diagnosis of fibrous dysplasia.  The 
diagnosis was fibrous dysplasia, multiple sclerosis by 
history, and asthma.

In July 1998, a private physician, L.C., M.D., also evaluated 
the veteran.  The veteran voiced complaints of left ankle 
pain, low back pain, and neck pain.  He denied any radiating 
pain in his arm and leg, numbness, weakness, or bladder/bowel 
dysfunction.  He reported right rib pain, but that was much 
less.  On examination there was only minimal spasm and 
tenderness of the lumbar spine.  X-rays of the ankle and the 
lumbar spine were taken, which were interpreted to show no 
bony, blastic, or lytic lesions.  Minimal degenerative disc 
disease was seen on the lumbar spine at L5-S1.

The veteran underwent a CT scan of the petrous bone in 
October 1999, which was interpreted to be compatible with the 
clinical history of fibrous dysplasia of the right temporal 
bone.  The examiner noted that the findings could also be 
invasive inflammatory or even neoplastic disease.

W.C.Y., M.D. evaluated the veteran in November 1999.  Dr. Y 
indicated that he had been seeing the veteran for depression 
and for a series of physical complaints, including 
neurological symptoms with paresthesias, sciatica, sensory 
changes, and leg numbness.  The veteran had provided a 
history of extensive neurology and psychiatric workups with 
consideration of multiple sclerosis, herniated disc, and 
fibromyalgia as possible diagnoses.  The veteran also 
reported that he currently had a large growth in his brain, 
which appeared to be a fibrous dysplasia about the size of a 
baseball.  Dr. Y opined that the veteran's current symptoms 
were directly connected and continuous of symptoms developed 
in service and are likely due to compression on his brain due 
to the tumor in his skull.

The veteran underwent a VA C&P physical examination in June 
2000.  The examining physician noted initially that she had 
reviewed the veteran's medical records and claims file.  The 
examiner reported the veteran's complaints in great detail 
and she indicated that the veteran's complaints have stayed 
largely the same over the years, although in a given 
presentation, there may be a different constellation of 
symptoms.  For the large part, the veteran has complained of 
incoordination, weakness in his legs, and dysesthesias, which 
he described as feeling like a sunburn.  Following the 
physical examination, the examiner diagnosed fibrous 
dysplasia of the right petrous and mastoid bone area, which 
she clearly interpreted to be shown on CT scans and MRIs.  
The only other disease that was seen was minimal degenerative 
changes in the area of the lumbar spine at L5-S1, which the 
examiner opined, could not plausibly explain all the 
veteran's neurological symptoms.  The examiner concluded that 
there is no diagnosis consistent with the long-standing 
course of symptomatology that the veteran has experienced 
since the service.

In April 2001, the examiner prepared an addendum to the 
examination report.  She indicated that the current symptoms 
attributable to fibrous dysplasia are tinnitus, hearing 
difficulties, and dizziness.  She concluded that there was no 
indication of these symptoms in service and no indication of 
bony abnormalities dating to that time.


II.  Analysis

A review of the record indicates that the veteran has a 
current diagnosis of fibrous dysplasia.  The diagnosis was 
first made in the 1988 timeframe.  The VA examiner, who 
performed a C&P physical examination in June 2000, confirmed 
the diagnosis and indicated that the symptoms, such as 
tinnitus, hearing difficulties, and dizziness could be 
related to his VIII cranial nerve and were therefore, 
attributable to fibrous dysplasia.  She noted that the 
tinnitus, hearing difficulties, and dizziness were not found 
in service.  In this regard, she pointed to a note in 1987 
that specifically found the veteran had no vertigo.   
Although the examiner observed a note concerning an 
abnormality of the craniospinal junction near the region of 
the foramen magnum in October 1977, she noted that the 
records indicated that the abnormality disappeared with 
change of position on a repeat examination and it was not 
felt to be of clinical significance.  The examiner also 
referenced one complaint of headache in service, but noted 
that there were no other complaints.   She further opined 
that the veteran's numerous other neurologic complaints were 
not attributable to his fibrous dysplasia.  The VA examiner's 
conclusion is in direct conflict with the medical opinion of 
the veteran's private physician, Dr. Y, in this regard.  Dr. 
Y stated in a very general manner, that the veteran's 
symptoms in service were continuous from service to the 
present and were all due to compression from a tumor on the 
brain.  Review of the record indicates that the tumor 
referred to is the veteran's fibrous dysplasia.  

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, No. 
00-7032 (Fed. Cir. Oct. 13, 2000), slip op at 20.   The 
Federal Circuit further had found that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden Court 
emphasized the "considerable body of law imposing a duty on 
the Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings."  Id.

Comparison of Dr. Y's opinion and the latest VA examination 
report with addendum indicates that the VA examination report 
is more probative on the issue of service connection for 
fibrous dysplasia.  In this regard, a reading of Dr. Y's 
report suggests that he did not have access to the veteran's 
claims file or relevant medical records.  Dr. Y never 
indicates that he reviewed the claims file or past medical 
records directly.  It appears that he based his opinion 
solely on his own limited treatment of the veteran for 
depression and medical history provided by the veteran 
himself.  If this was not the case, the Board notes that Dr. 
Y makes no reference to any specific findings on a particular 
examination or objective test.  In contrast, the VA examining 
physician notes initially that she reviewed all the claims 
file and his medical records and she makes countless 
references to findings of specific examination results, X-
rays, MRIs, and CT scans.  She sets forth the veteran's 
medical history in immaculate detail.  Her reasoning is 
presented methodically and clearly leads to her ultimate 
conclusion that the veteran's fibrous dysplasia was not 
manifested in service.  The only other physician who 
contemplated any connection between the veteran's other long 
standing neurological symptoms and his fibrous dysplasia was 
the Social Security disability examiner in February 1988.  
He, however, indicated no opinion, but stated only that he 
was unsure.  Consequently, the Board concludes that the VA 
examiner's report is of greater probative value than the Dr. 
Y's report.  Accordingly, the Board finds that the veteran is 
not entitled to service connection for fibrous dysplasia.  In 
reaching this determination the Board considered the benefit 
of the doubt doctrine, but finds that the objective evidence 
is overwhelmingly against the claim.  Thus, the doctrine is 
not for application.

Review of the record indicates that the veteran does not have 
a current diagnosis of herniated nucleus pulposus.  The Board 
further observes that herniated nucleus pulposus was never 
definitively diagnosed in service.  Although the record shows 
that a VAMC Neurosurgery service considered and diagnosed 
herniated nucleus pulposus in September 1977, the diagnosis 
was not confirmed by a MRI and CT scan done in October 1977, 
which were interpreted to show no abnormalities.  Therefore, 
the objective evidence does not support service connection 
for herniated nucleus pulposus.

Finally, with regard to the veteran's motion for a stay of 
Board review, the Board can find no legal basis for remanding 
the veteran's service connection claims to the RO.  The 
veteran has made this request based on his allegation of a 
CUE claim against the agency of original jurisdiction arising 
from a January 1984 rating decision, which denied a claim for 
service connection for nervousness and for chronic disease 
manifested by a muscle disease, possibly multiple sclerosis.  
Although some of the evidence that will ultimately determine 
the merits of the veteran's CUE claim was considered herein, 
the Board finds the CUE issue is not inextricably intertwined 
with the service connection issues in the instant case.  
Harris v. Derwinski, 1 Vet. App. 180 (1991), as the findings 
in this appeal do not impact on the merits of the CUE claim.  
Accordingly, the Board has proceeded with appellate review of 
the veteran's service connection claims for herniated nucleus 
pulposus and fibrous dysplasia and the Board refers the 
veteran's CUE claim to the RO for disposition.

 
ORDER

Service connection fibrous dysplasia of the mastoid and 
zygomatic region is denied.

Service connection for a herniated nucleus pulposus is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

